Citation Nr: 1440646	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-14 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral spine degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity sciatica, prior to March 24, 2014, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1979 and from February 1983 to February 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The February 2010 rating decision, in part, granted service connection for lumbosacral spine degenerative disc disease with left sciatica and assigned a 10 percent rating effective November 23, 2009.  The Veteran disagreed with the 10 percent rating assigned and the effective date.  In a May 2012 rating decision, the RO granted an earlier effective date of March 1, 2007 for the lumbosacral spine degenerative disc disease with left sciatica.  In a March 2013 rating decision the RO separated the rating for the lumbosacral spine degenerative joint disease from the left lower extremity sciatica, and increased the rating for left lower extremity sciatica from zero percent to 10 percent, effective March 1, 2007.  Most recently, in a July 2014 rating decision, the Appeal Management Center assigned a 40 percent rating for left lower extremity sciatica, effective March 24, 2014.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

These matters were before the Board in February 2014, when the increased rating claims of lumbosacral spine degenerative disc disease and left lower extremity sciatica, were remanded for additional development and consideration.  Specifically, the Board directed that a VA examination for the Veteran's left lower extremity sciatica should be obtained as well as updated VA treatment records.  Additionally, the February 2014 Board remanded directed that an attempt be made to obtain any private treatment records from Dr. Joseph.  The Veteran was afforded a VA examination in March 2014, and the Veteran's updated VA treatment records have been associated with his claims file.  Additionally, in February 2014, the Veteran was sent VA Form 21-4142, an authorization and consent form, to obtain records from any identified private healthcare providers including Dr. Joseph.  The Veteran did not respond to this request.  Accordingly, the Board finds that there has been substantial compliance with the directives of the February 2014 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine degenerative disc disease is manifested by forward flexion of his thoracolumbar spine, by 75 degrees of forward flexion, and combined range of motion findings of greater than 120 degrees, even with consideration of pain on use or repetitive use; however, there is a showing of muscle spasm or guarding severe enough to have resulted in an abnormal gait but no showing of incapacitating episodes.

2.  Prior to April 16, 2013, the Veteran's left lower extremity sciatica has been manifested by nerve impairment tantamount to mild incomplete paralysis.

3.  From April 16, 2013, the Veteran's left lower extremity sciatica has been manifested by nerve impairment tantamount to moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no higher, for lumbosacral spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  Prior to April 16, 2013, the criteria for an evaluation in excess of 10 percent for left lower extremity sciatica have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).  

3.  From April 16, 2013, the criteria for an evaluation in excess of 40 percent for left lower extremity sciatica, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for lumbosacral spine degenerative disc disease arose from a disagreement with the initial evaluation assigned following the grant of service connection for lumbosacral spine degenerative disc disease and the subsequent grant of service connection for left lower extremity sciatica, which is part and parcel of the original claim.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.  Therefore, no further notice is needed for the issues addressed in this decision.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records. VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA examination reports are associated with the claims file.  Additionally, as noted above, private treatment records were attempted to be obtained pursuant to the February 2014 Board remand; however, the Veteran did not respond to such request.  As such, another remand to obtain such records is not warranted.  Moreover, in an August 2014 Report of General Information the Veteran stated he did not any additional information to submit.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided spine examinations to the Veteran in February 2010 and March 2013 and a peripheral nerves examination to the Veteran in March 2014.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

A.  General Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

The issues both addressed in this decision arise from the rating decision in which service-connection was established.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted for each issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Lumbosacral Spine Degenerative Disc Disease

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2013).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59 (2013), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a (2013), DC 5242.

Note (2) lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes, which explains that, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation and equals 240 degrees.  Id. Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.  Id.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

Throughout the entire rating period on appeal, this disability has been rated as 10 percent disabling.  In order to be entitled to the next higher rating of 20 percent, the evidence forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  After reviewing the evidence, the Board finds that the evidence does support a rating of 20 percent, but not higher, under DC 5242 based on the orthopedic manifestations of the disability.
The medical evidence that addresses the lumbosacral spine degenerative disc disease in the context of the rating criteria is the February 2010 spine VA examination report.  The February 2010 VA examination report revealed that the Veteran had forward flexion to 75 degrees, which failed to satisfy the requirement of 30 degrees but not greater than 60 degrees necessary for the higher rating.  The February 2010 VA examination report revealed that the Veteran had a combined range of motion of 145 degrees and thus lacked the required 120 degrees or less as required by the higher rating category.  The February 2010 examiner did not note any additional loss of range of motion upon repetitive testing but did note fatigue, stiffness, weakness, spasms and stiffness but no flare-ups.  The February 2010 VA examiner found objective evidence of pain following repetitive motion but no additional limitation after three repetitions.  Thus, painful motion was taken into account by the VA examiner, but there was no functional loss as a result of the painful motion, which is the requirement for determining whether there is actually greater limitation of motion.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202.  Additionally, the February 2010 VA examination reported specifically found there were no abnormal spinal curvatures.  

The February 2010 VA examination report revealed the Veteran retains motion of his thoracolumbar spine, thus as there was no fixation or immobility reflected in the report, by definition, there was not any ankylosis (favorable or unfavorable).  See Dinsay, 9 Vet. App. at 81; Note (5) to DC 5242.  However, significantly the February 2010 VA examiner did find that the Veteran had muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour, which is sufficient to satisfy the 20 percent rating criteria as described above.  

The Veteran was afforded another VA spine examination on March 1, 2013, which specifically noted the Veteran did not have any muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  The March 2013 VA examination report revealed that the Veteran had forward flexion to 85 degrees, which failed to satisfy the requirement of 30 degrees but not greater than 60 degrees necessary for the higher rating.  The March 2013 VA examination report revealed that the Veteran had a combined range of motion of 205 degrees and thus lacked the required 120 degrees or less as required by the higher rating category.  The March 2013 examiner did not note any additional loss of range of motion upon repetitive testing but did document pain on movement.  Thus, as with the February 2010 VA examination, painful motion was taken into account by the VA examiner, but there was no functional loss as a result of the painful motion, which, as noted above, is the requirement for determining whether there is actually greater limitation of motion.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202.  The March 2013 VA examination reports revealed the Veteran retains motion of his thoracolumbar spine, thus, as there was no fixation or immobility reflected in the report, by definition, there was not any ankylosis (favorable or unfavorable).  See Dinsay, 9 Vet. App. at 81; Note (5) to DC 5242.

In weighing the evidence, the Board finds that the Veteran's lumbosacral spine degenerative disc disease meets the criteria for a 20 percent disability rating.  This is because, as noted above, the February 2010 VA examination report revealed Veteran had muscle spasm or guarding severe enough to result in an antalgic gait.  There is mixed evidence on this point because the March 1, 2013 VA examination does not support a 20 percent rating, but the earlier examination does, and the Board finds that the evidence is in equipoise as to which of the two ratings should apply and will therefore apply the higher rating.  38 C.F.R. § 4.7 (2013).  Thus, the Board finds that the Veteran's disability warrants a 20 percent initial disability rating, but not higher, as the objective evidence demonstrates muscle spasm or guarding severe enough to result in an abnormal gait.  

However, the evidence does not reveal findings of ankylosis or flexion limited to 30 degrees or less to warrant an initial disability rating in excess of 20 percent.  As noted above, the February 2010 VA examination report shows the Veteran's lumbosacral spine degenerative disc disease was manifested by forward flexion of 75 degrees, and combined range of motion finding of 145 degrees.  There were no findings of ankyloses.  Thus, an initial disability rating in excess of 20 percent is not warranted.


The Board also has considered whether a higher rating is warranted via application of DC 5243, for intervertebral disc syndrome (IVDS), throughout the rating period on appeal.  This code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 10 percent rating when there have been incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  The evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his lumbosacral spine degenerative disc disease, according to this definition.  The evidence of record does not show a physician has prescribed bed rest.  Moreover, both the February 2010 and the March 2013 VA examiner explicitly found that there were no incapacitating episodes during the prior 12 months.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for lumbosacral spine degenerative disc disease because there definitionally have not been any incapacitating episodes, much less of the required frequency and duration in the prior 12 months to warrant a rating higher than 10 percent.

There also are no other relevant DCs for consideration.  As already alluded to, the Veteran has been awarded a separate rating for left lower extremity sciatica, which is discussed in detail in the decision below.  Additionally, right lower extremity sciatica or radiculopathy have not been evident.  Furthermore, according to the February 2010 and March 2013 VA examiners, there are no associated bowel or bladder problems.  This, in turn, means there also is no basis for assigning a separate or additional rating for this potential problem, either.

Thus, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's lumbosacral spine degenerative disc disease warrants a 20 percent initial disability rating, as the objective evidence demonstrates muscle spasm or guarding severe enough or result in an abnormal gait.

C.  Left Lower Extremity Sciatica

As noted above, in a March 2013 rating decision, the RO granted a separate rating 10 percent for left lower sciatica, which was increased to 40 percent in a July 2014 rating decision, effective March 24, 2014.  These ratings were awarded under DC 8520, the code for evaluating paralysis of the sciatic nerve. 

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, DC 8520.

For such other nerves as the external popliteal nerve (common peroneal), internal popliteal nerve (tibial), and anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe. 38 C.F.R. § 4.124a, DCs 8521, 8524, 8526. The posterior tibial nerve is evaluated as 10 percent disabling for either mild or moderate incomplete paralysis, and as 20 percent disabling for severe incomplete paralysis. 38 C.F.R. § 4.124a , DC 8525. 

Moderate incomplete paralysis is required for a compensable (10 percent) rating for the musculocutaneous nerve (superficial peroneal) and anterior tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, DCs 8522, 8523.  Severe to complete paralysis is required for a compensable (10 percent) rating for the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, DCs 8527, 8528, 8529, 8530.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," or "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013). 

The February 2010 VA spine examination diagnosed the Veteran with left lower extremity sciatica and reported a radiating pain in the left thigh described as sharp and burning like pins and needles.  The February 2010 VA examination report does not further characterize the left lower extremity sciatica in the context of the rating criteria.  At the March 2013 VA spine examination, the VA examiner indicated there was no constant (may be excruciating at times) or intermittent pain (usually dull) of the left lower extremity radiculopathy.  The March 2013 VA examiner did document mild paresthesias and/or dysesthesias for the Veteran's left lower extremity and mild numbness.  Furthermore, the March 2013 VA examiner only noted the involvement of the sciatic nerve and characterized the severity of the left lower radiculopathy as mild.  The March 2014 VA examiner found moderately severe incomplete paralysis of the left sciatic nerve, severe constant pain, paresthesias/and or dysesthesias, numbness and moderate intermittent pain.  The March 2014 VA examiner also noted decreased sensation in the left lower leg and ankle.  

The March 2014 VA peripheral nerves examination report indicated left lower extremity involvement of additional nerves.  Specifically, the March 2014 VA examiner indicated the external popliteal nerve, the internal popliteal nerve, and the anterior crural nerve, all had moderate incomplete paralysis.  Additionally, the March 2014 VA examiner found moderate incomplete paralysis of the musculocutaneous nerve, anterior tibial nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  The Board acknowledges these findings, but recognizes that separate ratings under each of these diagnostic codes would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In determining if separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban, 6 Vet. App. at 262.  Additionally, the Board notes that the March 2014 VA examiner's findings of incomplete, moderate paralysis for these findings yields between a zero or 20 percent ratings for these nerves, which is less than the Veteran has been assigned and thus, further consideration under these diagnostic codes is not warranted.

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent prior to April 16, 2013, for left lower extremity sciatica.  Indeed, the March 2013 VA examiner, which is the only medical evidence to provide a characterization of the disability within this rating period indicated the left lower extremity sciatica was mild and there is no medical evidence to the contrary.  Moreover, the March 2013 VA examiner specifically noted there was not constant or intermittent pain.  While the February 2010 VA examiner noted intermittent pain such was not addressed within the context of the rating criteria.  Thus, the record does not reflect evidence of moderate incomplete paralysis as required by the higher rating criteria.

However, the evidence shows that the Veteran's left lower extremity sciatica symptomatology increased in severity, from the initial 10 percent rating assigned, and based upon the evidence in this case, and the earliest that that it can be factually ascertained that the Veteran met the criteria for the 40 percent rating category is April 16, 2013, the date of VA receipt of the Veteran's representative's statement indicating that the Veteran was in "excruciating pain" related to his left lower extremity sciatica.  Prior to this record there is no medical evidence or lay evidence indicating that the disability increased in severity.  Although the Veteran is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to the severity of his left lower extremity sciatica his opinion does support a later diagnosis by a medical professional and thus, his opinion is afforded some weight.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  Additionally, the Veteran is competent to report excruciating pain as such comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a 40 percent evaluation for his service-connected left lower extremity sciatica from April 16, 2013.  The March 2014 VA peripheral nerves examination report, as noted above, indicated the Veteran had moderately severe incomplete paralysis of his sciatic nerve, which warrants a 40 percent evaluation and supports the Veteran's April 2013 contention of an increase in the severity of his disability. 

Although a 40 percent rating is warranted for left lower extremity from April 16, 2013, a higher rating than that is not warranted.  The evidence has not shown that the disability has resulted in severe incomplete paralysis marked muscular atrophy. Even the March 2014 peripheral nerves examination report, which reflected the most severe impairment, specifically found there was no muscle atrophy.  Thus, the symptoms for a higher rating have not been shown by the evidence.

In sum, there is no basis for an initial rating in excess of 10 percent prior to April 16, 2013, for the Veteran's left lower extremity sciatica, but a rating of 40 percent, and no higher, is warranted for the Veteran's left lower extremity sciatica from April 16, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

D. Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's lumbosacral spine degenerative disc disease are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported pain, weakness, fatigue and stiffness, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting unfavorable ankylosis of the entire spine, which a level of disability above that the Veteran has been found to have. 

As to the Veteran's service-connected left lower extremity sciatica, the disability was evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a, DC 8520 for paralysis of the sciatic nerve.  The criteria are also found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's peripheral nerve disability has resulted in pain, numbness, tingling and burning among similar type symptoms.  These types of symptoms are considered in the rating criteria when assessing incomplete paralysis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the rating criteria.  For these reasons, the Board declines to remand these matters for referral for extraschedular consideration. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The March 2013 VA spine examination reflects the Veteran was employed full-time providing assistance to military families.  Moreover, the Veteran has not asserted that he was unemployed due to his service-connected disabilities.  Therefore, further consideration of a TDIU is not warranted.

ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, for lumbosacral spine degenerative disc disease is granted, subject to the laws and regulations governing the payment of monetary awards. 

Entitlement to an initial evaluation in excess of 10 percent for left lower extremity sciatica prior to April 16, 2013, is denied. 

Entitlement to an evaluation of 40 percent, but no higher, for left lower extremity sciatica, from April 16, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


